Citation Nr: 1111825	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1978 to May 1986.  The Veteran died on July [redacted], 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the February 2011 hearing, the appellant submitted additional evidence with a waiver of RO consideration.


FINDINGS OF FACT

1.  The Veteran died in July 2007; the immediate cause of his death was probable dysrhythmia, with history of Wolf-Parkinson-White (WPW) syndrome; chronic obstructive pulmonary disease (COPD) (emphysema) was listed as a significant condition contributing to death.  

2.  It is reasonably shown that the Veteran's death causing WPW syndrome had its onset in service.

3.  At the February 2011 Travel Board hearing, and in a written statement dated the same day, the appellant requested to withdraw her appeal seeking nonservice-connected death pension.

4.  At the February 2011 Travel Board hearing, and in a written statement dated the same day, the appellant requested to withdraw her appeal seeking accrued benefits.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).

2.  The criteria for withdrawal of an appeal are met as to the appellant's claim seeking nonservice-connected death pension.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  The criteria for withdrawal of an appeal are met as to the appellant's claim seeking accrued benefits.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as this decision grants service connection for the cause of the Veteran's death and the appellant is withdrawing her appeals seeking nonservice-connected death pension benefits and accrued benefits, there is no reason to belabor the impact of the VCAA on these matters.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection was warranted.

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran died on July [redacted], 2007.  Probable dysrhythmia, with history of WPW syndrome, was listed on his death certificate as the immediate cause (final disease or condition resulting in death).  COPD (emphysema) was listed as a significant condition contributing to death.  An autopsy was performed and these causes of the Veteran's death are listed in the Postmortem Report.

The Veteran's service treatment records (STRs) include a March 1983 treatment report which notes his complaint of left chest sharp pain lasting seconds.  A Health Questionnaire for Dental Treatment notes that the Veteran had "outgrown heart murmur" and explains that he had heart murmurs as a child but that subsequent clinical data reflect that a heart murmur was no longer present.  A February 1984 consultation report also notes that the Veteran had outgrown cardiac murmurs by age 11 or 12.  This treatment report includes an impression of probable benign flow murmur and possible WPW syndrome by EKG.  A January 1986 report of Medical History notes the Veteran's complaints of pain or pressure in chest, palpitation or pounding heart, and heart trouble.  The Veteran also reported "EKG results positive failed ranger physical/Ft. Campbell" in 1982.  The January 1986 Report of Medical Examination notes that the Veteran's heart and vascular system were normal on clinical evaluation.  

A July 1986 VA examination report shows that the Veteran's cardiovascular system was normal and there were no murmurs.  The available VA treatment records do not show any cardiovascular complaints or treatment.  

A January 2011 statement by the physician who performed the postmortem examination, F. N. H., M.D., Chief Medical Examiner, notes that, subsequent to the postmortem examination, he was porvided historical information that the Veteran suffered from WPW syndrome, a cardiac rhythm disorder.  Dr. F.N.H. explained that, "[i]n the context of minimal significant autopsy findings and medical history as described, I concluded to a reasonable degree of medical certainty that [the Veteran's] sudden death was a consequence of 'Probable dysrhythmia, with history of Wolff-Parkinson-White Syndrome,' with 'Chronic obstructive pulmonary disease (emphysema)' being a significant contributing factor."  He further explained that "[s]ubsequent review of relevant excerpts of available service medical records, with past treatment records further supports this diagnosis."  He opined that the cause of the Veteran's death "is due to time of service, as the diagnosis of Wolff-Parkinson-White Syndrome was first made and addressed in February 1984 while [the Veteran] was an active duty service member."

In her written communications and in February 2011 Travel Board hearing testimony the appellant contends that the Veteran had heart problems in service; that these problems continued after his separation; and that they resulted in his death.  

The medical evidence of record in this matter supports the appellant's contentions.  The medical examiner who performed the autopsy on the Veteran and reviewed his medical history, including his STRs, opined that the cause of the Veteran's death, WPW syndrome, became manifest while he was on active duty.  The opinion reflects familiarity with the record, cites supporting clinical data, and includes an explanation of rationale.  The Board finds no reason to question the competence of the provider, and finds the opinion adequate for rating purposes.   

Consequently, the Board finds that competent and probative evidence reasonably establishes that the WPW syndrome which caused the Veteran's death had its onset in service.  The probative evidence in this matter supports the appellant's claim.  Accordingly, service connection for the cause of the Veteran's death is warranted.

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2011 Travel Board hearing, and in a written statement dated on the same day, the appellant requested to withdraw her appeals seeking nonservice-connected death pension and accrued benefits (when he died, the Veteran had pending claims of whether new and material evidence had been received to reopen a claim of service connection for a right hip dislocation, service connection for a left hip dislocation, and entitlement to an increased rating for residuals of a left femur fracture).  Hence, there are no allegations of error of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal seeking nonservice-connected death pension benefits is dismissed.

The appeal seeking accrued benefits is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


